t c no united_states tax_court robert a stanford and susan stanford petitioners v commissioner of internal revenue respondent docket no filed date held for subpart_f_income of a controlled_foreign_corporation may not be reduced by deficits in earnings_and_profits of a controlled foreign sister corporation and on the particular facts of this case subpart_f_income of a controlled_foreign_corporation may not be reduced by deficits in earnings_and_profits of a controlled foreign parent_corporation salvador e rodriguez and maxime louis bouthillette for petitioners lillian d brigman and susan sample for respondent swift judge respondent determined a deficiency in an addition_to_tax on and an accuracy-related_penalty on petitioners' joint federal_income_tax as follows deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner are to robert a stanford the issues for decision are whether subpart_f_income of a controlled_foreign_corporation may be reduced by deficits in earnings_and_profits of a controlled foreign sister corporation and whether subpart_f_income of a controlled_foreign_corporation may be reduced by deficits in earnings_and_profits of a controlled foreign parent_corporation findings_of_fact many of the facts have been stipulated and are so found during the year in issue petitioners were u s citizens and resided in houston texas in the mid-1980's favorable laws in the crown colony of montserrat british west indies made it relatively easy and profitable for individuals to establish and to operate private banks and related companies in montserrat under the laws of montserrat petitioner in and respectively formed guardian international bank ltd guardian bank guardian international investment services ltd guardian services and stanford financial group inc stanford financial as controlled_foreign_corporations for the purposes of engaging in offshore banking and other activities by petitioner owned percent of the shares of stock in stanford financial stanford financial in turn owned nearly percent of the shares of stock in guardian bank and guardian services thus by guardian bank and guardian services were brother sister subsidiary corporations owned by stanford financial as the parent_corporation more specifically on date petitioner formed guardian bank as a montserrat corporation for the purpose of engaging in certain offshore banking activities upon its formation petitioner and petitioner’s father each owned percent of the shares of stock in guardian bank in its articles of association or charter guardian bank's stated business_purpose to engage in the business of banking was defined broadly and included administrative management and marketing functions relating to the business of banking as follows to carry on the business of banking in all its branches and to transact and do all matters and things incidental thereto or which may at any time hereafter at any place where the company shall carry on business be usual in connection with the business of banking or dealing in money or security for money to act as agents for the sale and purchase of any stocks shares or securities or for any other monetary or mercantile transaction to contract for public and private loans and to negotiate and issue the same to act as managing agents for other bodies or persons whether corporate or not to conduct enterprises and manage ventures of all types on their behalf to carry on any other business which may seem to guardian bank capable of being conveniently carried on in connection with any business of guardian bank or calculated directly to enhance the value of or render more profitable any of guardian bank’s property or assets to do all such other things which are incidental or that guardian bank may think conducive to the attainment of the above objects or any of them in january of guardian bank obtained a banking license required under the laws of montserrat authorizing it to engage in business as an offshore investment or agency bank guardian bank itself did not accept cash deposits from customers nor did it maintain for its customers savings or checking accounts when guardian bank’s customers desired to deposit funds with a bank in montserrat the funds would be transferred in the customers' names to bank accounts with commercial banks in montserrat with which guardian bank maintained correspondent relationships on date petitioner formed guardian services as a montserrat corporation for the stated purpose as indicated in its articles of association or charter of engaging primarily in real_estate transactions and real_estate development the charter of guardian services makes no mention of guardian bank or of stanford financial under a written service agreement between guardian bank and guardian services guardian services provided marketing and advertising services to guardian bank the service agreement does not indicate that guardian services was to act as a nominee of or agent for guardian bank the service agreement specified only that guardian services would perform routine marketing activities such as the dissemination of information regarding guardian bank's activities nowhere in the service agreement is guardian services granted the authority to act in the name of or for the account of or to bind by its actions guardian bank guardian services held itself out to the public as a separate affiliate of guardian bank and when asked by customers of guardian bank for financial statements guardian services presented its own financial statements to the customers not the financial statements of guardian bank on date stanford financial was incorporated as a montserrat corporation upon incorporation of stanford financial substantially_all of the shares of stock in guardian bank and in guardian services were transferred to stanford financial and as explained guardian bank and guardian services became related to each other as brother sister corporations with stanford financial as the parent_corporation in its articles of association or charter stanford financial's stated purpose was to act as a holding_company and to provide administrative and management services as follows a to carry on the business of a holding_company and to undertake and transact all kinds of agency business to take part in the formation management supervision or control of the business or operations of any company or undertaking and for that purpose to appoint and remunerate any directors accountants or other experts or agents to act as managers or to direct the management of any businesses or of any corporations or firms or on behalf of any person carrying on any businesses and to act as directors of any company or as members of the boards of management of any corporations carrying on any such businesses stanford financial's articles of association or charter also authorized stanford financial to engage in the business of banking there is no reference in stanford financial's charter to guardian bank or to guardian services during and pursuant to a service agreement that allegedly existed between guardian bank and stanford financial stanford financial provided administrative and management services to guardian bank stanford financial provided no services to any other company guardian bank guardian services and stanford financial shared an office in montserrat also guardian bank maintained an administrative office in mexia texas and a representative office in houston texas guardian services maintained a representative office in miami florida and stanford financial maintained a representative office in mexia texas a separate set of books_and_records was maintained for each of guardian bank guardian services and stanford financial under montserrat law neither guardian services nor stanford financial obtained banking licenses and therefore neither presumedly was permitted to engage directly in banking activity on behalf of guardian bank because some banks in montserrat engaged in disreputable banking practices in the late 1980's the montserrat government began considering and adopting policies and legislation restricting the activity of foreign owned banks in montserrat specifically the montserrat government began considering legislation that would preclude direct ownership of banks by foreign individuals and that would restrict direct marketing by or on behalf of foreign owned banks that were based in montserrat actual legislation in montserrat however restricting activity of foreign owned banks and precluding ownership in montserrat of banks by foreign individuals was not enacted until in september of hurricane hugo struck montserrat bringing with it 200-mile-an-hour winds that destroyed much of the island including the shared office in montserrat of guardian bank guardian services and stanford financial all of the furniture in the office was destroyed including a safe containing records of guardian bank guardian services and stanford financial on date petitioners filed their joint federal_income_tax return on date petitioner filed a corporate federal_income_tax return of stanford financial form 1120f and on date pursuant to automatic 6-month extensions of time for filing petitioner filed corporate federal_income_tax returns of guardian bank and of guardian services forms 1120f petitioners requested and apparently received an automatic_extension of time to file until date their joint federal_income_tax return the evidence does not indicate when petitioners mailed to respondent their joint federal_income_tax return although petitioners apparently signed their joint federal_income_tax return on date respondent did not receive this return along with a further extension request until date on their joint federal_income_tax return petitioners reported subpart_f_income of among other entities guardian bank and deficits in the earnings_and_profits of guardian services and stanford financial as follows guardian bank guardian services stanford financial subpart_f_income dollar_figure --- --- total dollar_figure deficits in earnings profits --- dollar_figure dollar_figure big_number dollar_figure as indirect owners of guardian bank and as required under sec_951 petitioners reported on their joint federal_income_tax return the above dollar_figure subpart_f_income of guardian bank on their joint federal_income_tax return petitioners also reduced this subpart_f_income of guardian bank by the above dollar_figure total deficits in the earnings_and_profits of guardian services and of stanford financial on their joint federal_income_tax return petitioners also reported a dollar_figure net_operating_loss carryforward deduction from which net_operating_loss arose in part from petitioners’ reduction of reported dollar_figure subpart_f_income of guardian bank by reported dollar_figure total deficits in earnings_and_profits of guardian services and of stanford financial on audit respondent disallowed petitioners' use for of the dollar_figure total deficits in earnings_and_profits of guardian services and of stanford financial to reduce the dollar_figure subpart_f_income of guardian bank respondent also reduced the dollar_figure net_operating_loss that petitioners carried forward from based on the disallowance of petitioners' use of the dollar_figure total deficits in earnings_and_profits of guardian services and stanford financial to reduce the dollar_figure subpart_f_income of guardian bank for respondent determined against petitioners a late filing addition_to_tax under sec_6651 and an accuracy- related penalty under sec_6662 opinion under subpart_f of the code certain income subpart_f_income of u s controlled_foreign_corporations cfc's is to be included in income of u s shareholders of the cfc's regardless of whether the cfc's income is distributed currently to the u s shareholders sec_951 under sec_952 as applicable through u s shareholders with subpart_f_income were permitted to reduce subpart_f_income of profitable cfc's by deficits in earnings_and_profits of unprofitable cfc's that were part of a chain of controlled_foreign_corporations this rule was referred to as the chain_deficit_rule as applicable through deficits in earnings_and_profits of cfc’s could be used to reduce subpart_f_income of u s shareholders regardless of the manner by which the profitable and the unprofitable cfc's were related to each other within the chain ie regardless of whether the profitable and the unprofitable cfc's had a parent subsidiary or a brother sister relationship also deficits in earnings_and_profits of cfc’s could be used to reduce subpart_f_income of u s shareholders regardless of whether the various cfc’s within the chain were engaged in similar or related business activity in sec_952 was repealed effective for any year ending after tax_reform_act_of_1986 publaw_99_514 sec sec_952 as applicable through provided in part as follows d special rule in case of indirect ownership --for purposes of subsection c limitation on subpart_f_income if-- a united_states_shareholder owns directly or indirectly stock of a foreign_corporation and by reason of such ownership owns directly or indirectly stock of any other foreign_corporation and any of such foreign_corporations has a deficit in earnings_and_profits for the taxable_year then the earnings_and_profits for the taxable_year of each such foreign_corporation which is a controlled_foreign_corporation shall with respect to such united_states_shareholder be properly reduced to take into account any deficit described in paragraph in such manner as the secretary shall prescribe by regulations see also sec_1_952-1 income_tax regs as in effect through f 100_stat_2554 the repeal was based generally on congress' belief that the chain_deficit_rule in sec_952 allowed u s taxpayers to shelter through cfc's excessive amounts of tax_haven income from current u s tax see h conf rept pincite 1986_3_cb_473 in a new and revised chain_deficit_rule was enacted retroactive to any year ending after sec_952 technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3512 the tamra version of the chain_deficit_rule is the rule that governs in this case for the chain_deficit_rule as enacted in provided new restrictions on the use of deficits in earnings_and_profits of cfc's to reduce subpart_f_income of profitable cfc's owned by u s shareholders in particular under tamra the new chain_deficit_rule provides that in order to reduce subpart_f_income of profitable cfc's by deficits in earnings_and_profits of unprofitable cfc's the profitable and unprofitable cfc's must satisfy a new qualified_chain_member rule and subpart_f_income of the profitable cfc's must be attributable to the same qualified_activity to which deficits in earnings_and_profits of the unprofitable cfc's are attributable sec_952 and c cfc's constitute qualified chain members under sec_952 only where the cfc's are related to each other directly or indirectly through a single straight-line chain of corporations as in a parent-subsidiary relationship and not where the cfc's are related to each other through a common parent as in a brother-sister relationship sec_952 provides in part as follows-- c certain deficits of member of the same chain of corporations may be taken into account -- i in general --a controlled_foreign_corporation may elect to reduce the amount of its subpart_f_income for any taxable_year which is attributable to any qualified_activity by the amount of any deficit in earnings_and_profits of a qualified_chain_member for a taxable_year ending with or within the taxable_year of such controlled_foreign_corporation to the extent such deficit is attributable to such activity ii qualified_chain_member --for purposes of this subparagraph the term qualified_chain_member means with respect to any controlled_foreign_corporation any other corporation which is created or organized under the laws of the same foreign_country as the controlled_foreign_corporation but only if-- i all the stock of such other corporation is owned at all times during the taxable_year in which the deficit arose directly or through or more corporations other than the common parent by such controlled_foreign_corporation or vice versa emphasis added with regard to the same qualified_activity requirement of the tamra chain_deficit_rule the business activity of the profitable and the unprofitable cfc's must arise from one of the same specified types of activity listed in sec_952 as follows iii qualified_activity --for purposes of this paragraph the term qualified_activity means any activity giving rise to-- i foreign_base_company_shipping_income ii foreign_base_company oil related_income iii foreign_base_company_sales_income iv foreign_base_company_services_income v in the case of a qualified_insurance_company insurance_income or foreign_personal_holding_company_income or vi in the case of a qualified_financial_institution foreign_personal_holding_company_income in summary as the tamra chain_deficit_rule applies for subpart_f_income of profitable cfc's may only be reduced by deficits in earnings_and_profits of unprofitable cfc's if each of the cfc's is part of a qualified chain and if the subpart_f_income of the profitable cfc's and the deficits in the earnings_and_profits of the unprofitable cfc's relate to the same qualified_activity we first address the legal issue of whether guardian bank and guardian services as brother sister corporations qualify under the tamra chain_deficit_rule as members of the same qualified chain respondent contends that guardian bank and guardian services do not qualify as qualified chain members because petitioner's ownership_interest in guardian bank and guardian services runs through a common parent_corporation namely stanford financial which relationship respondent argues is expressly excluded from the definition of a qualified chain petitioners' argument that guardian bank and guardian services qualify under the chain benefit rule_of sec_952 turns largely on one word in sec_952 as indicated above the cited statutory language makes reference to the common parent and petitioners argue that the language the common parent should be construed to mean the u s shareholders not the foreign parent_corporation namely not stanford financial petitioners also rely on treasury regulations applicable to the prior version of sec_952 and thus applicable through the end of that have never been declared obsolete and that permitted the use of deficits in the earnings_and_profits of cfc's to reduce subpart_f_income of sister cfc's we believe the statutory language to be clear in the instant case guardian bank and guardian services are related to each other as brother sister corporations only through stanford financial the common parent consequently guardian services does not constitute a qualified_chain_member with respect to guardian bank and petitioners are not permitted to use deficits in earnings_and_profits of guardian services to reduce subpart_f_income of guardian bank the portion of the regulations on which petitioners rely namely sec_1_952-1 income_tax regs and which is inconsistent with sec_952 as amended in and as applicable to is not applicable to years such as for which the new tamra chain_deficit_rule is applicable this portion of the regulations construes the prior_law and has not been amended to take account of the new chain_deficit_rule the statutory language of sec_952 expressly disqualifies as qualified chain members cfc’s that are related to each other through a common parent_corporation ie that are related as brother sister corporations with regard to deficits in earnings_and_profits of stanford financial respondent acknowledges that guardian bank and stanford financial as subsidiary parent corporations qualify as members of a qualified chain under sec_952 as enacted by tamra and as applicable to respondent also acknowledges that the subpart_f_income of guardian bank constitutes foreign_personal_holding_company_income and that guardian bank constitutes a qualified_financial_institution because guardian bank was actively engaged in the activity of banking and financing under sec_952 and sec_952 respondent argues however that stanford financial was not also engaged in the banking_financing_or_similar_business but in the management business sec_1_864-4 income_tax regs dealing with foreign sources of income describes those activities that are indicative of banking financing and similar businesses as follows i definition of banking_financing_or_similar_business -- a receiving deposits of funds from the public b making personal mortgage industrial or other loans to the public c purchasing selling discounting or negotiating for the public on a regular basis notes drafts checks bills of exchange acceptances or other evidences of indebtedness d issuing letters of credit to the public and negotiating drafts drawn thereunder e providing trust services for the public or f financing foreign exchange transactions for the public the above description of the business of banking and finance -- originally contained in the foreign_tax_credit regulations of sec_904 sec_1_904-4 income_tax regs -- applies generally to cfc’s for purposes of the same or similar activity requirement of the tamra sec_952 chain_deficit_rule see s rept pincite petitioners argue among other things that employees of stanford financial were involved on behalf of guardian bank in bank management the filing of bank regulatory compliance reports and other duties incidental necessary and similar to the banking activity of guardian bank the credible_evidence before us however is sparse and establishes only that stanford financial performed administrative and management support services for guardian bank it does not establish that stanford financial engaged in any banking or financing activity described in sec_1_864-4 income_tax regs administrative and management services of the generalized type conducted by stanford financial do not qualify as banking or financing activity for this purpose stanford financial did not have a banking license petitioners also argue that stanford financial provided services to guardian bank similar to the business of banking we are not persuaded on this record that the administrative and management services performed by stanford financial for guardian bank qualify as activities similar to those of a banking or financing business the manner by which petitioner structured the ownership relationship between guardian bank guardian services and stanford financial as petitioners allege may have related to anticipated changes in the laws of montserrat relating to banking on the evidence before us however anticipated changes in montserrat law do not provide a sufficient basis to ignore differences between the banking activity of guardian bank and the administrative and management activities of stanford financial we conclude that stanford financial was not engaged in a banking_financing_or_similar_business and therefore that the subpart_f_income of guardian bank may not be reduced by deficits in the earnings_and_profits of its parent_corporation stanford financial in the alternative petitioners cite 485_us_340 and 336_us_422 and petitioners argue that guardian services and stanford financial should be treated as mere agents of guardian bank and that guardian services' and stanford financial's and deficits in earnings_and_profits should simply be treated as expenses or losses of guardian bank under montserrat law neither guardian services nor stanford financial obtained banking licenses and therefore neither presumedly was permitted to engage directly in banking activity on behalf of guardian bank as we have found in its advertisements guardian services represented that it was an affiliate of guardian bank not a nominee or agent thereof the employees of guardian services provided customers of guardian bank with guardian services’ own financial statements and not those of guardian bank the service agreement between guardian bank and guardian services did not indicate that guardian services was a nominee or agent of guardian bank the service agreement specified only that guardian services would perform marketing activities for guardian bank nowhere in the service agreement is guardian services granted the authority to act in the name of or for the account of or to bind by its actions guardian bank petitioners' joint federal_income_tax return indicates no agency relationship between guardian bank and guardian services with regard to stanford financial the evidence does not indicate that stanford financial ever acted specifically in the name of or for the account of guardian bank nor that it ever bound guardian bank by its actions stanford financial performed services for guardian bank of an administrative and management nature the alleged service agreement between guardian bank and stanford financial is insufficient to establish the existence of an agency relationship between guardian bank and stanford financial based on our analysis of the evidence before us we conclude that neither guardian services nor stanford financial is properly to be regarded as an agent of guardian bank rather they are to be regarded as separate entities accordingly their separate deficits in earnings_and_profits are not to be treated as expenses or losses of guardian bank addition_to_tax and accuracy-related_penalty sec_6651 imposes an addition_to_tax for taxpayers' failure to timely file income_tax returns by the due_date of the returns unless that failure is due to reasonable_cause to establish reasonable_cause taxpayers must show that they exercised ordinary business care and prudence but were still unable to file their returns by the due_date sec_301 c proced admin regs whether the untimely filing of tax returns is due to reasonable_cause raises a question of fact 920_f2d_301 5th cir sec_6662 imposes a penalty for substantial understatements of tax but provides that the amount of any understatements shall be reduced by that portion that is attributable to either the tax treatment of any item for which there was substantial_authority or any item if the relevant facts affecting the item's tax treatment are adequately disclosed in the returns or in statements attached to the returns sec_6662 petitioners argue that the delay in filing their joint federal_income_tax return was due to reasonable_cause based on the destruction by hurricane hugo of records of guardian bank guardian services and stanford financial that were necessary to properly prepare and file their joint federal_income_tax return and that extra time was needed to reconstruct these records petitioners however offer no argument regarding the 4-month delay between date the day they signed their joint federal_income_tax return and date the day respondent received the return we note that even though hurricane hugo occurred in september of on date petitioners were able to file their joint federal_income_tax return and in the fall of petitioner was able to file the federal corporate_income_tax returns of guardian bank guardian services and stanford financial consequently it appears that the records arguably destroyed by hurricane hugo had been reconstructed by the fall of petitioners however failed to file their joint federal_income_tax return until date more than months after records that petitioners needed to complete their joint federal_income_tax return apparently had become available petitioners’ argument based on the destruction of records therefore does not provide reasonable_cause for the untimely filing of their joint federal_income_tax return with respect to the accuracy-related_penalty respondent argues that no substantial_authority existed for petitioners to use deficits in earnings_and_profits of guardian services and stanford financial to reduce the subpart_f_income of guardian bank if the court concludes that petitioners' interpretation of the chain_deficit_rule and petitioners' application of that rule to their cfc's are rejected petitioners argue that because the relevant provisions of sec_952 are so technical and unclear it was not unreasonable for them to have adopted the interpretation they utilized in preparing and filing their joint federal_income_tax return petitioners also argue that they satisfied the disclosure rules and provided sufficient information on their joint federal_income_tax return regarding their cfc's to put respondent on notice of the basis for their claimed tax treatment of their subpart_f_income we agree with respondent that no substantial_authority existed to support petitioners' reading of sec_952 with respect to disclosure we agree with respondent that petitioners failed adequately to disclose facts necessary for respondent to determine the proper tax treatment of the subpart_f_income reported on petitioners' joint federal_income_tax return we sustain respondent's impositions of the addition_to_tax for petitioners' untimely filing of their joint federal_income_tax return and the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
